           Case 2:20-cv-01323-WSH Document 12 Filed 09/15/21 Page 1 of 7




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JASON GARBER,                                            )
                                                         )
                                     Plaintiff,          )
                                                         )
                 v.                                      )    Civil Action No. 20-1323
                                                         )
ALICE C. GARBER                                          )
a/k/a ALICE CATHERINE                                    )
GARBER HENSLEY,                                          )
                                                         )
                                     Defendant.          )


                                       MEMORANDUM OPINION

         Presently before the Court is the Rule 12(b)(6) Motion to Dismiss for Failure to State a

Claim and Brief in Support filed by Defendant Alice C. Garber a/k/a Alice Catherine Garber

Hensley (Docket No. 5), the response in opposition thereto filed by Plaintiff Jason Garber (Docket

No. 8), and Defendant’s reply (Docket No. 11). For the reasons set forth herein, Defendant’s

motion to dismiss is denied.

    I.       Background

         As alleged in the Complaint, Defendant is the owner of certain real property located in

Westmoreland County, Pennsylvania. (Docket No. 1-3 at 2-4, ¶ 3). Plaintiff alleges that on March

29, 2017, he as buyer and Defendant as seller entered into a written agreement (id. at 7-8

(hereinafter, “Agreement”)) providing for the sale of such property. (Id. at 4, ¶ 4). According to

the Agreement, Plaintiff agreed to pay $58,000.001 as the total purchase price for the property and

Defendant agreed “to warrant and convey good and marketable title to be sold free and clear of all

liens, encumbrances, liabilities and adverse claims of every nature and description.” (Id. at 4, ¶ 5).



1
         Defendant asserts that the property has a market value of approximately $240,000.00. (Docket No. 1, ¶ 5).
           Case 2:20-cv-01323-WSH Document 12 Filed 09/15/21 Page 2 of 7




Although the Agreement indicated that “[t]ime is off the essence,” no closing date was specified

therein as the parties agreed “to transfer title on or before 00/00/00.” (Id. at 4, ¶ 5; 7).

          The Complaint further alleges that “[i]n anticipation of the closing and in preparation to

finalize the purchase, Plaintiff made numerous payments towards the outstanding mortgage on the

subject property at the behest of, for the benefit of and on behalf of Defendant,” and that such

“amounts were to be credited at the time of closing towards the purchase price.” (Docket No. 1-3

at 4, ¶ 6). Plaintiff avers that he also incurred various other expenses in connection with the

expected sale, “including tree removal, landscaping and numerous repairs of the premises and

property as well as other amounts incidental to his preparations being made for closing.” (Id. at 4,

¶ 7). Plaintiff asserts that he “was, and continues to be, ready, willing and able to close the sale of

the subject property as agreed upon,” but that “[i]n contravention of” the Agreement, “Defendant

entered into an agreement of sale and scheduled a closing to sell the subject property to another

party.” (Id. at 4-5, ¶¶ 8, 9). When Plaintiff learned of the scheduled closing, he filed a Praecipe

for Writ of Summons in Equity – Index as Lis Pendens in the Court of Common Pleas of

Westmoreland County, Pennsylvania. (Id. at 5, ¶ 9).

          Plaintiff filed his Complaint in state court and included two Counts: (I) Specific

Performance, and (II) Breach of Contract. (Docket No. 1-3). Defendant subsequently removed

the matter to Federal Court and has filed a motion to dismiss the Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6), which is the motion that is currently before the Court.

    II.      Standard of Review

          In considering a Rule 12(b)(6) motion to dismiss, the factual allegations contained in the

complaint must be accepted as true and must be construed in the light most favorable to the

plaintiff, and the court must “‘determine whether, under any reasonable reading of the complaint,



                                                   2
         Case 2:20-cv-01323-WSH Document 12 Filed 09/15/21 Page 3 of 7




the plaintiff may be entitled to relief.’” Phillips v. County of Allegheny, 515 F.3d 224, 231 (3d

Cir. 2008) (quoting Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)); see Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 563 n.8 (2007). While Federal Rule of Civil Procedure

8(a)(2) requires only “‘a short and plain statement of the claim showing that the pleader is entitled

to relief,’” the complaint must “‘give the defendant fair notice of what the . . . claim is and the

grounds upon which it rests.’”     Phillips, 515 F.3d at 231 (quoting Twombly, 550 U.S. at 555

(additional quotation marks and internal citation omitted)). Moreover, while “this standard does

not require ‘detailed factual allegations,’” Rule 8 “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. (quoting Twombly, 550 U.S. at 555); Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555).

       It should be further noted, therefore, that in order to survive a motion to dismiss, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). The Supreme

Court has noted that a “claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The standard “‘does not impose a probability

requirement at the pleading stage,’ but instead ‘simply calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence of’ the necessary element.” Phillips, 515 F.3d at

234 (quoting Twombly, 550 U.S. at 556). Moreover, the requirement that a court accept as true

all factual allegations does not extend to legal conclusions; thus, a court is “‘not bound to accept

as true a legal conclusion couched as a factual allegation.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555 (internal citation omitted)).




                                                  3
           Case 2:20-cv-01323-WSH Document 12 Filed 09/15/21 Page 4 of 7




   III.        Legal Analysis

          A. Count I: Specific Performance

          In Count I of his Complaint, Plaintiff requests that the Court order: Defendant to deliver

to him title to the property at issue pursuant to her obligations under the Agreement, and Defendant

to apply the appropriate credit to the sale purchase price in the amounts to be proven at trial;

Defendant to perform specifically the Agreement between the parties; Defendant to convey to

Plaintiff marketable title; and that costs and reasonable attorney fees be awarded to Plaintiff.

(Docket No. 1-3 at 5, “Wherefore” clause). In her motion, Defendant asks the Court to dismiss

Count I of the Complaint, arguing that Plaintiff has not alleged that he has performed his

obligations under the Agreement’s terms. Specifically, Defendant asserts that Plaintiff admittedly

has not paid the $58,000.00 to Plaintiff as the Agreement provides, but instead alleges that he has

made only approximately $30,000.00 in payments thus far.

          Under Pennsylvania law, “[f]rom the moment an agreement of sale of real estate is

executed and delivered it vests in the grantee what is known as an equitable title to the real estate.”

Payne v. Clark, 187 A.2d 769, 770 (Pa. 1963) (citing Ladner on Conveyancing in Pennsylvania,

§ 5:26 (3d ed. 1961)). “Hence, if the terms of the agreement are violated by the vendor, the vendee

may go into a court of equity seeking to enforce the contract and to compel specific performance.”

Id. at 770-71 (citing Borie v. Satterthwaite, 37 A. 102 (Pa. 1897), and Agnew v. Southern Ave.

Land Co., 53 A. 752 (Pa. 1902)). While courts “have the power to grant specific performance, the

exercise of the power is discretionary. In other words, such a decree is of grace and not of right.”

Id. at 771 (citing Mrahunec v. Fausti, 121 A.2d 878 (Pa. 1956)). Thus, such relief “should only be

granted where the facts clearly establish the plaintiff’s right thereto; where no adequate remedy at




                                                  4
         Case 2:20-cv-01323-WSH Document 12 Filed 09/15/21 Page 5 of 7




law exists; and, where the [judge] believes that justice requires it.” Id. (citing Roth v. Hartl, 75

A.2d 583 (Pa. 1950), and Mrahunec v. Fausti, 121 A.2d at 878).

        According to the facts alleged in the Complaint, Plaintiff “was, and continues to be, ready,

willing and able to close the sale of the subject property as agreed upon,” but Defendant instead

entered into another agreement to sell the property to a different party without Plaintiff’s

knowledge or consent, which Plaintiff then interrupted with court action. (Docket No. 1-3 at 4-5,

¶¶ 8, 9). Plaintiff also avers that, since the parties entered into their Agreement, he has made partial

payments toward the purchase price of the property by making mortgage payments and has

incurred other expenses in improving the property, and that he has acquired an equitable interest

in the property. (Id. ¶¶ 6, 7, 10). Additionally, Plaintiff contends in his brief that his payments

towards the purchase price (and expenditures to improve the property) constitute performance of

the Agreement in part, which has been accepted by Defendant. (Docket No. 8 at 5). The facts

surrounding Plaintiff’s payments are thus not as clear-cut as Defendant argues, since Plaintiff

alleges that he made payments toward the purchase price at the behest of Defendant and which

Defendant accepted, and that Plaintiff was and is able to close the sale as agreed upon, but that

Defendant instead agreed to sell the property to another party. Therefore, upon review of the

Complaint, the Court finds that Plaintiff has adequately alleged facts that, if shown to be true,

demonstrate a plausible claim for his entitlement to the relief requested.

        Defendant also argues that, even if Plaintiff has made sufficient allegations to meet his

burden to show entitlement to specific performance, Plaintiff is precluded from seeking such relief

because of his delay in waiting three years and four months to attempt to enforce the Agreement.

However, with regard to the timeliness of Plaintiff’s request, since no closing date is specified in

the Agreement, the Court may presume that a reasonable time was intended by the parties, and



                                                   5
         Case 2:20-cv-01323-WSH Document 12 Filed 09/15/21 Page 6 of 7




“[r]easonableness is a question for the fact-finder and determined by consideration of all existing

circumstances.” Reagan v. D. & D. Builders, Inc., 419 A.2d 700, 702 (Pa. Super. Ct. 1980). Upon

consideration of the facts alleged, the Court does not agree with Defendant’s contention that a

“reasonable” time has clearly passed here, particularly since Plaintiff allegedly has made partial

payments toward the purchase price (totaling over half of that purchase price), at Defendant’s

behest, which she has accepted, during that time. See, e.g., Heights Land Co. v. Swengel’s Estate,

179 A. 431 (Pa. 1935) (compare where the court did, in fact, find extreme delay barring the

granting of specific performance of an agreement to sell land, where an action was begun over

eight years after the first and only payment was made, and nearly six years after the date specifying

that performance of the contract was to be completed).

       Accordingly, Defendant’s motion to dismiss Plaintiff’s claim seeking specific performance

in Count I of the Complaint will be denied.

       B. Count II: Breach of Contract

       Defendant argues that Plaintiff has failed to allege any of the required elements of a breach

of contract claim in Count II of his Complaint. Rather than addressing the plausibility of a claim

for breach of the Agreement attached to the Complaint, however, Defendant contends that Plaintiff

appears to be attempting to enforce a contract separate from that Agreement, “wherein Defendant

agreed to accept partial payments over time for the property and Plaintiff was entitled to credit

such payments against the purchase price.” (Docket No. 5 at 6).

       In order to establish a breach of contract claim under Pennsylvania law, a plaintiff must

plead and prove: “(1) the existence of a contract, including its essential terms, (2) a breach of a

duty imposed by the contract and (3) resultant damages.” CoreStates Bank, N.A. v. Cutillo, 723

A.2d 1053, 1058 (Pa. Super. Ct. 1999) (citing Gen. State Auth. v. Coleman Cable & Wire Co., 365



                                                 6
          Case 2:20-cv-01323-WSH Document 12 Filed 09/15/21 Page 7 of 7




A.2d 1347, 1349 (Pa. Commw. Ct. 1976)). Upon review of the Complaint, the Court notes that

Plaintiff alleges that: 1) the parties entered into the Agreement attached to the Complaint; 2)

Defendant breached the Agreement by refusing to convey title to the property in exchange for the

agreed upon consideration and by attempting to sell the property to another party without

Plaintiff’s knowledge or consent; and 3) Defendant has incurred financial losses as a result.

(Docket No. 1-3 at 4-6, ¶¶ 4, 9, 13-15). Although the Court recognizes that Plaintiff has alleged

additional facts to be considered alongside the various terms set forth in the parties’ Agreement,

the inclusion of such allegations does not nullify the averments that set forth a plausible breach of

contract claim based on that Agreement. The Court therefore finds that Plaintiff has adequately

pled the necessary elements to state a plausible breach of contract claim under Pennsylvania law.

         Accordingly, Defendant’s motion to dismiss Plaintiff’s claim for breach of contract in

Count II of the Complaint will be denied.

   IV.      Conclusion

         For the reasons stated, Defendant’s motion to dismiss is denied.

         An appropriate Order follows.




Dated: September 15, 2021                             s/ W. Scott Hardy
                                                      W. Scott Hardy
                                                      United States District Judge

cc/ecf: All counsel of record




                                                 7
